Citation Nr: 1125449	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  07-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral disorder. 

2.  Entitlement to service connection for residuals of a cervical spine fracture with quadriparesis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to August 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened final disallowed claims for service connection for a cervical spine injury, a lumbosacral disorder, and PTSD, and denied the claims on the merits. 

In October 2007, the Veteran appeared at the Atlanta, Georgia RO and testified by videoconference before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The record does not reflect a current diagnosis of a lumbosacral disorder.  

2.  Residuals of vertebral fracture with quadriparesis were not incurred as a result injury or disease during the Veteran's military service.  

3.  Resolving all doubt in the Veteran's favor, a current psychiatric disability, to include PTSD and depressive disorder, NOS was incurred as a result of service.  


CONCLUSIONS OF LAW

1.  Service connection for a lumbosacral disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

2.  Service connection for residuals of vertebral fracture with quadriparesis is not warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

3.  Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD and depressive disorder, was incurred due to service.  38 U.S.C.A. § 1110 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA-required notice, in correspondence sent to the Veteran in August 2005 and October 2005.  These letters notified the Veteran of the evidence needed to substantiate her claims, of VA's responsibilities in obtaining information to assist her in completing her claims, and identified her duties in obtaining information and evidence to substantiate her claims.  In an April 2008 letter, the Veteran was provided notice of the type of evidence necessary to establish disability ratings or effective dates for the claimed disabilities under consideration, pursuant to the recent holding in the Dingess decision.  To the extent that the letter containing Dingess notice was issued after the rating decision, the Board notes that the claims were thereafter readjudicated by way of supplemental statements of the case, to include the most recent one, which was dated in August 2010.

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence associated with the claims file consist of the Veteran's service records and VA and private medical treatment records.  

This appeal was remanded in March 2008 for additional development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In accordance with the remand directives, the Veteran was afforded VA examinations and the RO sought to obtain records associated with the Veteran's Social Security Administration (SSA) disability claim and VA treatment records from the Lake City VAMC (and the Bronx VAMC) dated between January 1960 and May 1964.  Following an inquiry by VA, SSA indicated that the Veteran's records had been destroyed.  In April 2009, the RO issued a formal finding and notified the Veteran of the results.  Efforts to locate the noted VA records were also unsuccessful.  In July 2009, the RO issued a formal finding and notified the Veteran of the results.  The Board finds there has been substantial compliance with its remand instructions.  The Veteran has not identified any additional evidence that is outstanding, and the Board is not aware of the same.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Laws & Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy" or not.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in- service incurrence element of a service connection claim.  See 38 C.F.R. § 3.304(f).

In this case, however, the Veteran's claimed stressors are unrelated to combat, and one of them is related to an alleged sexual assault.  Consequently, her lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

When a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  38 C.F.R. § 3.304(f)(4).  Furthermore, an exception to Moreau v. Brown, 9 Vet. App. at 396, indicates that after-the-fact medical evidence can be used to establish a stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (3).

Service connection may also be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, chronic diseases, such as arthritis and psychoses, manifested to a degree of 10 percent or more within one year from the date of separation from service are considered to have been incurred in or aggravated by service, even if there is no evidence of the disease occurring during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, however, the evidence does not show that the Veteran has arthritis that was present to any degree within one year of separation from service.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The Federal Circuit Court has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

I. Residuals of cervical spine fracture with quadriparesis; Lumbosacral disorder

The Veteran alleges that she injured her spine in service, when she dove off a high board into a swimming pool while undergoing a training exercise called "Embarkation Preparation/Simulating Abandoning Ship."  She reports that she hit the bottom of the pool and injured herself, and subsequently experienced dizzy spells and body aches.  She reports that this injury led to continued treatment at the base dispensary for a progressive upper and lower back disorder, which in turn caused her current disorders of the cervical and lumbar spine.  

The Veteran's service treatment records show that she was treated for a mild lumbosacral strain in October 1954.  The treatment record indicates that with physical therapy, her back discomfort was subsiding.  A physiotherapy request was submitted in April 1955; unfortunately the reason for the request is illegible, apparently due to water damage sustained during the 1973 fire at the National Personnel Records Center.  However, this record does make reference to hyperextension of the upper back with marked improvement in the discomfort.  On the Veteran's August 1955 clinical examination, conducted prior to separation from service, no abnormalities of the spine and neurologic systems were found.  On a Report of Medical History completed by the Veteran in conjunction with the examination, she denied having any bone or joint problems, lameness, or paralysis.  

Post-service medical evidence includes a discharge summary from the University of Florida dated in May 1964.  The discharge summary indicates that the Veteran was admitted in March 1964 after she dove off a dock and experienced acute flexion of the neck upon striking the bottom of a lake, causing immediate quadriparesis.  Examination of her neck on hospital admittance revealed compression and fragmentation of the C6 body, particularly anteriorly, with extension of one portion of the fracture line near the pedicle on the left.  There was also suggestion that a linear fracture existed in the C5 body.  The Veteran underwent removal of C6, with a dissection at the C5-C6 interspace.  An iliac bone graft was then placed in the shell of the C6 vertebral body by wedging.  The discharge diagnosis was fracture dislocation C6 with quadriparesis; post anterior effusion.  

In May 1964, the Veteran was transferred to a VA hospital for physiotherapy.  It was noted that she had experienced a diving accident in March 1964, which had resulted in quadriparesis.  The history provided from the University of Florida Health Center records noted a fracture of the body of C6, with protrusion of the vertebral disc C6, C5 and contusion of the cervical spinal cord, treated with surgery.  The final VA hospital summary, dated in July 1964, notes the Veteran had considerable improvement with physiotherapy.  The final diagnoses were fracture of the body of C6 with protrusion of the vertebral discs C6, C5, and contusion of the cervical spinal cord, treated with surgery with removal of the protruded disc and spinal fusion between C5 and C7; and quadriparesis due to the above-noted fracture.  

Private medical records from 1980 to 1985 show that the Veteran eventually regained some function and with intensive rehabilitation was able to ambulate somewhat independently, although with some residual complications.  However, beginning in 1985, the Veteran was evaluated for complaints of gait instability with periodic falling.  The records also reveal evaluation and treatment for neurologic abnormalities and lumbar spine disease.  In May 1988, a diagnosis of "spastic quadriparesis that is worse on the left side" was provided.  Significant degeneration at L5-S1 was found by radiographic studies.  A May 1990 treatment note shows that the Veteran was involved in a head-on motor vehicle accident in March 1990, which exacerbated many of the residuals from the 1964 surgery, reported as numbness in her hands, "pins and needles" in her arms, burning pain between the shoulder blades, and other similar changes throughout her body.  In May 1990, a magnetic resonance imaging (MRI) revealed a probable post-traumatic syrinx, which extended from the inferior aspect of C4 through C7.  The Veteran underwent a C5-C7 laminectomy with a syringosubarachnoid shunt.  The neurological examination on discharge in June 1990 was significant for marked improvement in both upper and lower extremity strength.  The final diagnosis was syringomyelia.  

In June 1990, after being stabilized, the Veteran was transferred to the Center for Rehabilitation Medicine at Emory University Hospital.  A June 1990 rehabilitation report indicates a finding of trauma-induced syringomyelia, secondary to the March 1990 motor vehicle accident.  A June 1990 rehabilitation discharge summary indicated diving accident 34 yrs ago left her quadreparetic.  The summary notes that with intensive rehabilitation, the Veteran was able to improve to the point of moderate independent ambulation, but in March 1990 she was in a head-on motor vehicle accident with exacerbation of residuals symptoms including burning truncal dysesthesia, spasm, pain, and weakness.  The discharge problem list, in pertinent part, stated: trauma-induced syringomyelia secondary to motor vehicle accident in March 1990; status - post laminectomy with syringosubarachnoid shunt on May 29, 1990; history of neck injury approximately 30 years ago, with residual quadriparesis; and sensory deficit below C5.

An MRI conducted in August 1990 showed no significant interval change in the appearance of the low intensity expansile intramedullary cervical cord lesion, post-traumatic syrinx by history.  Treatment notes dated in September 1990 show the Veteran complained of leg and back pain.  A diagnosis of probable herniated nucleus pulposus at L4-S1 vs. beam hardening artifact was provided.  A myelogram conducted in September 1990 showed minimal degenerative changes at L5-S1.  A December 1990 neurology note provides additional history and indicates that following the March 1990 motor vehicle accident, the Veteran required evacuation of a post-traumatic syrinx from her cervical cord in May 1990.  Since the accident, she had experienced numbness in various parts of her body, with some radiating pain.

In August 1995, a private physician (Dr. C.R.) sent a letter to the Veteran's congressman.  Dr. C.R. stated that he knew the Veteran from her work as a DAV volunteer at the Atlanta VAMC.  Dr. C.R. also stated that he knew the Veteran had had a spinal injury resulting from a dive into a pool as part of her military training.  

In a letter dated in February 1998, Dr. N.W. indicated the Veteran reported a history of having come to his office in the early 1980's seeking chiropractic care.  Dr. N.W. stated that his office had since purged all documents that old; thus, there were no records of her initial complaints, diagnosis, or treatment.  Dr. N.W. stated further that when the Veteran came to the office recently, it was obvious that she was in a lot of pain and was walking with assistance with a very severe limp.  She complained of pain radiating to her legs and problems with pain and paresthesias over the past 44 years.  She also related a history of injury in 1954 during a dive into a military training pool.  Dr. N.W. stated that it is possible for a diving accident like the one described by the Veteran to cause fairly severe injuries.  He noted further that the Veteran reported that she had to undergo spinal fusion in her lower neck because of a fractured bone.  Dr. N.W. then opined that if the accident was great enough to fracture cervical vertebrae, it is a good indication that it can cause neurological insult.

In a statement received in October 1999, another private physician, Dr. L.H., wrote that the Veteran's bilateral lower extremity weakness and spasticity in the upper extremity and sensory findings in the legs are all related to severe cervical spinal cord injury, seen easily on MRI post-fusion.  He interpreted his findings to indicate that the "original" cervical spinal cord injury in 1954 caused the leg weakness first, then syringomyelia and is responsible for the current findings.  However, Dr. L.H. did not note or discuss the Veteran's two post-service accidents and injuries.

VA medical records show that the Veteran was admitted in October 2001 for evaluation of weakness.  On the discharge summary, the attending physician indicated that the findings of a cervical spine MRI done in October 2001 were significant because the Veteran continually tried to relate a "pulled muscle" that occurred back in 1955 in the military, to her current back disease, and there was no evidence that while she was in the service from 1954 to 1956 that she had any significant back injury that could be tied to her present spinal cord problems.

The claims file does not contain any additional relevant VA or private treatment records from December 2004 (i.e. the date the Veteran submitted an application to reopen her claims for service connection for cervical spine and lumbosacral disabilities) to September 2005.  

In a September 2005 letter, and during an October 2007 Board hearing, the Veteran stated that she had received outpatient treatment and prescription medications at a VA Medical Center (VAMC) in Lake City, Florida, in the early 1960s prior to hospitalization at a private facility in March 1964.  In a November 2007 letter, the Veteran's brother also stated that he was aware that her sister was ill in the autumn of 1963 and had taken custody of her children at that time.  He also stated that the Veteran received VA treatment including prescription medications at the Lake City VAMC prior to hospitalization in March 1964.  The RO requested treatment records from this facility, but no records were available.  

The file does not contain any additional relevant VA or private treatment records from September 2005 to November 2008.  

In an opinion received in November 2008, a VA examiner stated that he had reviewed the entire claims file consisting of 7 volumes, and it appeared that the Veteran had a paralysis following a cervical injury during military service which led to quadriparesis and surgery on the neck.  He opined that it is at least as likely as not that this injury is related to her military service career.

In May 2010, the VA examiner who provided the November 2008 opinion stated that he had conducted another review of the claims file volumes containing the Veteran's service files.  The examiner stated that upon reviewing the service files available at this time today; he could find no evidence of a cervical [spine] injury.  He noted that at the time of the discharge from the military, the Veteran did not have neck problems or paralysis.  The surgery that did occur on her neck occurred several years after she left the military.  In conclusion, the examiner stated that at this time, he was not able to confirm that a cervical [spine] injury occurred during the Veteran's military career; hence, his prior conclusion that her injury is related to her military service career is not justified.  The examiner stated that based on the claims file and service records reviewed today, the Veteran's spine injury that resulted in quadriparesis is not related to military service based on the fact that at discharge she had a normal examination and her neck surgery occurred several years after she left the military.  

In August 2010, the VA examiner again noted that he had reviewed the Veteran's claims files.  After a discussion of the pertinent evidence, the examiner stated that at this time there is no information or documentation in the claims file regarding any current low back problems or diagnoses with regard to her service injuries.  The examiner stated that without that information, he was unable to render an opinion regarding whether a lumbar spine condition exists and if so, whether it has any relationship to the Veteran's military service.

After a review of the cumulative evidence in the claims file, the Board finds that service connection for a lumbosacral disability is not warranted.  In reaching this conclusion, the Board notes that although there is evidence of a low back injury in service, and findings of degenerative changes L5-S1 in the 1980's and 1990's, there is no current medical evidence of a lumbosacral disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  A VA examiner has also conducted a comprehensive review of the record and stated that at this time there is no information or documentation in the claims file regarding any current low back problems or diagnoses.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present lumbosacral disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for a lumbosacral disorder is therefore denied.

The Board also finds that service connection for residuals of a cervical spine fracture with quadriparesis is not warranted.  A current cervical spine disability has been established as residuals of a cervical spine fracture with quadriparesis.  Thus, in order to warrant service connection for residuals of a cervical spine fracture with quadriparesis, the evidence need only show that the Veteran's current cervical spine disability is etiologically related to an aspect of military service. 

The Board finds that the probative medical evidence of record does not otherwise establish an etiological relationship between the Veteran's current residuals of a cervical spine fracture and military service.  While the cumulative post-service medical records reflect treatment for residuals of a cervical spine fracture and associated neurologic symptoms, the evidence as a whole fails to demonstrate an etiological relationship between the currently manifested residuals and the Veteran's active military service.  

The record contains private medical opinions that were provided many years ago, and which attempted to link the Veteran's current cervical spine disability to an alleged diving accident in service.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board notes that none of these clinicians indicated that they had reviewed the Veteran's service records.  Moreover, the Veteran's report of her injuries in service at these evaluations is not supported by the service records, and it appears that the clinicians were not made aware of her post-service diving accident that occurred in 1964.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The Board finds this particularly troubling in a case such as this, where there is evidence of a severe cervical spine injury sustained after separation from service.  

The VA examiner's May 2010 opinion, which does not support a link between the current residuals of a cervical spine injury to any event in military service, is competent and credible and is found to be the most probative evidence regarding the question of a nexus between the current cervical spine disability and military service because it was based upon a comprehensive review of the Veteran's recorded military and medical history, was supported with a detailed clinical rationale, and is consistent with evidence of record.  See Black v. Brown, 5 Vet. App. 177, 180 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

There is nothing else in the claims file, other than the Veteran's contentions, which would tend to establish that the current spine disorder is related to an incident of service.  The Veteran argues that a 1/4 inch difference in her height noted in her service separation examination report, as compared to her service entrance examination, demonstrates a compression fracture incurred in service.  She has also indicated that she did not begin to remember being injured in service until 1988.  She also maintains that after her 1990 automobile accident, it was discovered that the inside of her spinal cord shaft, at the location of the old primary injury, had been filling up with escaping spinal cord fluid and that the pressure in this area caused the return of memory.  She maintains that the back disorder, originally thought to be the result of the automobile accident in 1990, was the result of her original injury in service.  In addition, the Veteran contends that the 1990 automobile accident did not result in a spinal injury, but only revealed a "life-threatening" residual of the original diving accident in 1954.   

The Board has considered the Veteran's various contentions raised in support of her claim.  There no reason to doubt that the Veteran was injured when diving off a high board during service.  Indeed, her service treatment records note mild lumbosacral strain in 1954 and reference hyperextension of her upper back in 1955.  However, the records do not reveal that any injury in service resulted in a compression fracture of the cervical spine.  Although the Board also notes a "1/4" discrepancy in the Veteran's height in her service entrance and separation examination reports, there is no medical explanation given for this difference.  The Board also notes that the private medical records created contemporaneous to the 1990 vehicle accident specifically attribute the resultant trauma (i.e. induced syringomyelia) to the motor vehicle accident in March 1990.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).  The Veteran contends that she had ongoing spine problems after service and before she injured herself in 1964.  Although the Veteran is competent to testify as to her in- service experiences and post-discharge symptoms, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the Veteran advances that she had an ongoing spine disorder since military service- to establish both continuity of symptomatology and a nexus between her current residuals of vertebral fracture and active duty- the Board observes that there is no post-service complaint or treatment of a spine disorder prior to 1964- when the records first show treatment for a severe spine injury due to the recent diving accident.  Furthermore, as a layperson the Veteran is not competent to provide an opinion on the complex medical question of whether her current residuals of vertebral fracture with quadriparesis is etiologically related to the mild lumbosacral strain and hyperextension of her upper back in service; particularly, whereas here there were intervening post-service injuries.  Her statements as to the etiology of the ensuing syrinx following the 1990 motor vehicle accident are likewise not competent evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, her statements are insufficient to establish entitlement to service connection based on a report of continuity of symptomalogy.  

As the evidence preponderates against the required nexus between military service and current residuals of vertebral fracture, with quadriparesis, service connection is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).

II. Service connection for a psychiatric disorder, to include PTSD

The Veteran contends that she developed a psychiatric disorder due to traumatic events in service, including: 1) distress during transportation to her first permanent duty station and in subsequent military assignments and training as a lone female in an all-male artillery unit; and 2) as the victim of a sexual assault and subsequent inaction by her military superiors.  

Service treatment records show no treatment or diagnosis of a psychiatric disability.  The records show that the Veteran complained of severe dysmenorrheal in July 1955.  In August 1955, she was treated for amenorrhea and was diagnosed with an early pregnancy.  Another service record dated in August 1955 indicates that she was pregnant and due to deliver in February 1956.  The Veteran was discharged due to her pregnancy.

In various written statements and in oral testimony, the Veteran has averred that when she was receiving orders to be placed in a military unit, the male soldiers played a joke on her and listed her as a male and not female.  She further avers that these soldiers placed her in an all-male unit as part of this joke.  Therefore, there was some confusion when she arrived at her base, because it was noted that a soldier was missing from the unit, but no one knew it was her because they were looking for a male.  She recalled that once it was discovered that she was the missing soldier, the military commander called her "all kinds of filthy names" and said that she had paid somebody to get her into the unit.  She stated further that the commanding officer was enraged at having a female in his unit and imposed a "code of silence" on the other male soldiers so that they could not speak to her and she was isolated from contact with the other soldiers in her unit.  She stated that she was no allowed to use the mess hall, take coffee breaks, stand outside the building, or look out the window.  She stated that she was turned into a "public enemy."  The Veteran reports that this disregard for her as a person was cruel and very injurious. 

In various written statements and in oral testimony, the Veteran has also averred that she was raped in service, in May 1955.  She has explained that she was being transported by C. B. H. (a bayonet training instructor) to receive treatment for her back (which she claims to have injured during mock dives), when he pulled over in a wooded area and assaulted her.  She stated that she reported the assault to the Chaplain, the WAC attachment, her battalion commander and her commanding officer, but nothing was done.  She stated that she did not report the incident to the police.  She alleges that C. B. H. threatened her life.  She alleges that she became pregnant as a result of the rape and bore a son, which her family helped to raise.  She stated that she has not informed her son of the circumstances of his birth.

In a statement received in November 2007, the Veteran's brother stated that his sister was returned "a victim of psychological trauma, as well as physically injured and further traumatized by sexual harassment and assault."  While the Veteran's brother did not provide any specific details regarding the assault, he did indicate that he recalled what happened to the Veteran in the Army at the hands of C.B.H.

The Veteran was afforded a VA examination in March 2009.  The examiner indicated that he reviewed the entire claims file.  The examiner discussed the Veteran's reported stressors of being sent to an all-male unit and also the sexual assault at the hand of a bayonet instructor.  After a discussion of the claimed stressor and the Veteran's history and symptoms, the examiner noted that the Veteran appeared to be demonstrating very genuine and significant distress related to the alleged rape event and he believes that she was genuinely experiencing a posttraumatic stress disorder reaction, that is, a range of posttraumatic stress disorder symptoms associated with that event.  The examiner's diagnosis was PTSD and depressive disorder, NOS.  The examiner further opined that the Veteran the Veteran demonstrated symptoms in the range and intensity sufficient to meet the diagnostic criteria for PTSD and also demonstrated a degree of depression relevant to the same factor.  He did note that there were other multiple factors contributing to her unhappiness, including her health.  However, the primary aspect of emotional distress appeared to be stemming from the rape event discussed and he believes that she meets the PTSD diagnostic criteria secondary to that trauma.  

After a careful review of the Veteran's claim, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder is warranted.  Current psychiatric disabilities have been established as PTSD and depressive disorder, NOS.  

The Veteran contends that her current psychiatric disabilities are due to distress because she was targeted for abuse as the only female in an all-male artillery unit.  Although this stressor must be corroborated, the Board notes that it is of the sort that is generally not capable of verification.  

The second and final stressor, involving a sexual assault during military service, must also be corroborated.  The Veteran has stated that she reported the assault to her military chain of command, but no action was taken.  She denied having reported the incident to civilian law enforcement authorities.  There are no military records that verify that the Veteran was sexually assaulted and reported the incident.  However, the Board is fully aware that corroborating evidence of the alleged personal assault can also include, but is not limited to: records from mental health counseling centers, hospitals, or physicians; or statements from family members or fellow service members.  Evidence of behavior changes following the claimed assault (i.e. "markers") may also constitute credible evidence of such a stressor, and includes, but is not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; or unexplained economic or social behavior changes.  

The Board finds that the service treatment records showing complaints of dysmenorrhea and amenorrhea and clinical reports of a pregnancy, around the time of the claimed trauma, are "markers" that serve to corroborate the Veteran's alleged personal assault.  In addition, a VA clinical psychologist has reviewed the evidence in this case and has proffered an opinion that based on the evidence; he believes that the alleged rape did occur during the Veteran's service.  Having established in-service event and a current disability, the remaining issue is whether the current psychiatric disability is related to the sexual assault in military service.  

The Board notes that there are various opinions of record, wherein medical professionals have opined that there is a causal relationship between the Veteran's current PTSD and alleged military sexual trauma.  These opinions are considered of lesser probative value because none of the medical professionals reviewed the service treatment or personnel records; or discussed whether the events described by the Veteran other than the assault caused or contributed to her disorder.  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  However, it is significant to note that none of the opinions are contrary to the recent VA examiner's finding- that the Veteran suffers from PTSD due to military sexual trauma.  

The Board finds the March 2009 VA examiner's opinion highly probative as it is based on an examination of the Veteran, a comprehensive review of her entire claims file, and as a rationale is provided.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to service connection for acquired psychiatric disorders, to include PTSD, as due to personal assault/military sexual trauma.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010). Accordingly, service connection is granted.

ORDER

Service connection for a lumbosacral disorder is denied. 

Service connection for residuals of a cervical spine fracture with quadriparesis is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, NOS is granted.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


